
	

113 HR 1758 IH: CDBG Public Services Flexibility Act of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1758
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Ms. Ros-Lehtinen (for
			 herself, Mr. Diaz-Balart,
			 Ms. Wasserman Schultz,
			 Ms. Wilson of Florida, and
			 Mr. Garcia) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To increase the portion of community development block
		  grants that may be used to provide public services, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 CDBG Public Services Flexibility Act
			 of 2013.
		2.Increase in
			 public services capSection
			 105(a)(8) of the Housing and Community Development Act of 1974 (42 U.S.C.
			 5305(a)(8)) is amended—
			(1)by striking
			 15 per centum each place it appears and inserting 25
			 percent; and
			(2)by striking
			 amount, except and all that follows through the semicolon at the
			 end and inserting amount;.
			
